Citation Nr: 1801550	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-14 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial compensable evaluation for right hip strain prior to January 6, 2017, and in excess of 10 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 10 percent for left hip strain prior to January 6, 2017, and a compensable evaluation thereafter.

4.  Entitlement to an initial compensable evaluation for right thigh limitation of flexion.

5.  Entitlement to an initial evaluation in excess of 10 percent for impairment of the right thigh prior to January 6, 2017, and a compensable evaluation thereafter.

6.  Entitlement to an initial compensable evaluation for left thigh limitation of flexion.

7.  Entitlement to an initial compensable evaluation for left thigh limitation of extension prior to January 6, 2017, and in excess of 10 percent thereafter.

8.  Entitlement to an initial rating in excess of 20 percent for left knee sprain with meniscal tear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1995. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing conducted by the undersigned in June 2017.  A transcript of this hearing has been associated with the Veteran's claims file.

Regarding the matters seeking increased ratings for right and left hip disabilities, right and left thigh disabilities, and a left knee disability, the Veteran submitted timely notices of disagreement with the September 2014 and July 2015 rating decisions that awarded service connection for these disabilities and assigned initial ratings.  The RO issued Statements of the Case on the matters in March 2017.  The Veteran did not submit a Substantive Appeal on the matters.  However, in May 2017, shortly after the time limit had expired for filing a Substantive Appeal, the Veteran's representative included the issues as being on appeal in written argument.  Additionally, at the hearing before the undersigned, the Veteran and his representative indicated a belief that the issues had been appropriately appealed to the Board.  Thus, the Board will waive the issue of timeliness and will exercise jurisdiction over the claims.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA waives objection to the timeliness of a Substantive Appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

The issues of an initial compensable evaluation for right hip strain prior to January 6, 2017, and in excess of 10 percent thereafter; an initial evaluation in excess of 10 percent for left hip strain prior to January 6, 2017, and a compensable evaluation thereafter; an initial compensable evaluation for right thigh limitation of flexion; an initial evaluation in excess of 10 percent for impairment of the right thigh prior to January 6, 2017, and a compensable evaluation thereafter; an initial compensable evaluation for left thigh limitation of flexion; an initial compensable evaluation for left thigh limitation of extension prior to January 6, 2017, and in excess of 10 percent thereafter; and an initial rating in excess of 20 percent for left knee sprain with meniscal tear are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence favors a finding that the Veteran's obstructive sleep apnea had its onset during his active duty service.




CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§  3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the record reflects that the Veteran has a current disability of sleep apnea.  A May 2010 private sleep study provided a diagnosis of obstructive sleep apnea.  As such, the Board finds that the requirement for a current disability for the purposes of service connection is established.

The Board also finds that the Veteran's sleep apnea was incurred in service.  Service treatment records are negative for complaints of, treatment for, or a diagnosis of sleep apnea or other sleep problems.  However, in submitted statements and during his June 2017 Board hearing, the Veteran stated that while on active duty, he would perform his duties and then he would become very tired during times when he should be alert and up.  As time went on, he would feel extremely tired when he woke up in the morning, and his tiredness would not be remedied no matter how much sleep he would get.  He would fall asleep when he sat down and also when driving.  He also indicated that his wife would complain about his snoring and that he would stop breathing at night. 

The Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he experienced were directly through the senses.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Moreover, the Board finds the Veteran's statements to be credible as they are consistent regarding the onset of his sleep apnea symptoms in service, and are supported by the statements of the Veteran's wife, who indicated in a December 2010 statement and during the June 2017 Board hearing that she had been married to the Veteran since February 1988, and that his snoring became more intense and that he would stop breathing in his sleep.  She indicated that she would wake him up in order for him to switch positions.  She also stated that the Veteran was always tired, and had observed him fall asleep suddenly at the wheel, in the middle of a conversation, and at the dinner table.  As the condition worsened, the Veteran was advised by a doctor to undergo a sleep study.  

The record also contains statements received in December 2010 from R.A., B.W., and the Veteran's mother.  R.A. stated that she lived across the street from the Veteran while he was stationed at Fort Bragg, and witnessed the Veteran fall asleep during dinner conversations and sometimes would snore loudly and stop breathing.   B.W. stated that he had known the Veteran since they were in school and would sleep over at his house.  He never heard the Veteran snore, but when he visited the Veteran at Fort Bragg he observed him stop breathing while he slept.  The Veteran's mother stated that the Veteran never snored when he was growing up, but when she visited him for the birth of his son she witnessed him snoring loudly and stop breathing.  

Based on the Veteran's competent and credible lay statements and the statements of his wife, R.A., B.W., and his mother which describe symptoms of snoring and apneic episodes witnessed during service, the Board finds that the Veteran had symptoms of sleep apnea during service.  Accordingly, the second requirement for service connection has been established.

Turning to the question of whether there is a nexus, or link, between the current disability and service, the Board finds that the evidence favors a finding that the Veteran's sleep apnea was incurred in service.  In a January 2011 statement, the Veteran's private sleep treating providers, D.W., Ph.D. and J.B., M.D., indicated that the Veteran's history strongly suggested that he suffered from sleep apnea for at least the last 20 years and that it was probable that the Veteran suffered from some sleep-disordered breathing for at least the last 20 years.  D.W. and J.B. considered the Veteran's wife statements of observing breathing pauses during sleep when they were first married 23 years ago.  Also considered were the Veteran's statements of experiencing blackouts as a young man, and experiencing nocturnal heartburn for many years, which the providers noted was a common symptom of untreated obstructive sleep apnea.  As the January 2011 opinion places the onset of sleep apnea during service, and was based on the Veteran's medical history and the competent and credible statements of the Veteran and his wife, it is afforded probative value.  Additionally, there is no evidence to the contrary.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for sleep apnea have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is granted.





REMAND

Right Hip, Left Hip, Right Thigh, Left Thigh, and Left Knee

Regarding these issues, the Veteran was last afforded a VA examination in January 2017, where he complained of worsening pain with standing and sitting, limited range of motion, trouble climbing and standing for a long time, and flare-ups consisting of burning sensations with prolonged walking, standing, and climbing.  The examiner noted that the Veteran had pain on examination which caused functional loss, but there were no additional contributing factors of disability.  The examiner also indicated that the Veteran did not use any assistive devices.  During his June 2017 Board hearing, the Veteran stated that his symptoms had worsened since the last VA examination.  In addition to the other complaints, the Veteran stated that his symptoms would cause lack of endurance, cause him to limp, and also made it impossible to cross his legs.  The Veteran also stated that his symptoms would cause him incapacitation, and he would have to lie down in his truck while at work.  The Veteran's wife also indicated that the Veteran was issued knee braces for stability.        

In light of the Veteran's complaints of a worsening of his disabilities, the Board finds that an examination to ascertain the current severity of the Veteran's right and left hip, right and left thigh disabilities, and left knee disability is needed.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Treatment Records

Finally, as the record reflects and the Veteran has indicated that he receives his treatment through VA, updated VA records should be obtained and associated with the claims file on remand.  Also, the Veteran should be contacted and requested to identify if he underwent any further private treatment, and if so, those records should be obtained.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from August 2015 to the present.

2.  Secure for the record any outstanding private treatment records, if any.  The Veteran should be asked to provide identifying information regarding all recent private treatment he has received and to submit authorizations for VA to secure complete clinical records of the evaluations and treatment from each private provider identified (any not already in the record).

3.  After completion of the above, schedule the Veteran for a VA examination(s) to determine the nature and severity of his service-connected right hip strain, left hip strain, right thigh limitation of flexion, left thigh limitation of flexion, impairment of the right thigh, left thigh limitation of extension, and left knee sprain with meniscal tear.  The electronic claims file must be made available to the examiner(s) in conjunction with the examination(s).  The examiner(s) must obtain a complete medical history from the Veteran, and any indicated tests and studies should be completed, including complete range of motion findings.  The examiner(s) should report the extent of the Veteran's disabilities in accordance with VA rating criteria.

4.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted in full, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


